O’Gorman, J.
This was an action to recover broker’s commissions on the sale of real estate and at the close of the plaintiff’s case the complaint was dismissed owing to the alleged insufficiency of plaintiff’s evidence. In this the court erred. The testimony satisfactorily establishes plaintiff’s employment and the sale of the property in question. The purchaser procured by the plaintiff was one Weinstein. For reasons of his own, the contract was signed and deed taken in the name of one Cohen, with whom Weinstein, who supplied the purchase money, was associated in the transaction. An agent cannot be deprived of his *512commission merely because the actual purchaser takes title in another’s name. Randrup v. Schroeder, 22 Misc. Rep. 367. The gist of the action is, was the plaintiff the procuring cause of the sale? The details of the closing are but incidents of the transaction which confer or destroy no rights. Even without resorting to the rule that the construction most favorable to the plaintiff must be put upon the testimony, it is clear that a cause of action was made out when plaintiff rested, and it was error to dismiss the complaint.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Beekman, P. J., and Giegerich, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.